


EXHIBIT 10.24




Written Description of Provident Financial Services, Inc.’s
2015 Annual Cash Incentive Plan
    




2015 Cash Incentive Compensation Plan. On January 29, 2015, the Company’s Board
of Directors, on the recommendation of its Compensation Committee, approved an
annual performance-based incentive plan for the payment of incentive cash
compensation to certain officers and employees of The Provident Bank, the
Company’s wholly owned savings bank subsidiary (the “Plan”), including senior
executive officers. The Plan provides for cash incentive payments based
primarily on the Company’s 2015 financial performance compared with certain
targets (the “Corporate Targets”). Incentive Payments based on the Company’s
2015 financial performance may be made if the Company meets or exceeds 90% of
any of the Corporate Targets (“Threshold”).
For senior executive officers (including the Chairman, President and Chief
Executive Officer and the Chief Financial Officer), 100% of the incentive
payment that may be made under the Plan will be based on the Company’s 2015
performance using the following Corporate Targets that relate to the Company’s
business plan and strategic objectives: (i) earnings per share (weighted 40%);
(ii) net income (weighted 40%); and (iii) efficiency ratio (weighted 20%).
For other officers and employees eligible to participate in the Plan, a portion
of the incentive payment that may be made under the Plan will be based on the
Company’s 2015 performance using the same Corporate Targets. A portion of the
incentive payment will also be based on individual performance against personal
goals and objectives, and may be paid whether or not Corporate Targets have been
met.
Incentive payments will be a percentage of the employee’s base salary. Using
estimated 2015 base salary levels and the current number of employees that could
participate in the Plan (520 persons), the total cash incentive payments that
may be made for 2015 would range from approximately $1.8 million at the
Threshold level up to $13.3 million at the Maximum level.








